Citation Nr: 0600922	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for status post left patellectomy of the left knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking increased ratings for his service-connected 
disabilities of the left knee.     

These claims were initially presented to the Board in March 
2004, at which time there were remanded for additional 
development.  They have now been returned to the Board.  

In reviewing the record, the Board notes that according to 
the November 2005 VA examination report, the veteran has 
stated his employability has been severely impaired by his 
service-connected disabilities.  These comments, made to VA 
personnel, constitute an informal claim for a total 
disability rating based on individual unemployability.  See 
38 C.F.R. § 3.157 (2005).  The RO is invited to develop and 
adjudicate the veteran's pending informal claim as 
appropriate.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.  

2.  The veteran's residuals of a patellectomy of the left 
knee result in pain, weakness, and joint laxity, with no 
evidence of ankylosis or nonunion of the tibia and fibula.  

3.  The veteran's arthritis of the left knee is characterized 
by extension to 0º and flexion to at least 90º, with pain.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 30 percent for status post patellectomy of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256-63 (2005).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260- 61 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via December 2001, September 2002, and 
March 2004 RO letters, a February 2002 rating decision and 
subsequent rating decisions, the September 2002 statement of 
the case (SOC), the March 2003 and November 2005 supplemental 
statements of the case (SSOCs), and the March 2004 Board 
remand.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOCs, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a December 2001 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial February 
2002 unfavorable AOJ decision that is the basis of this 
appeal.

In this respect, the December 2001 RO letter and subsequent 
letters to the veteran properly notified the appellant of the 
evidence required to substantiate his claim for increased 
ratings.  In addition, the reasons and bases of the February 
2002 rating decision, the September 2002 SOC, the March 2004 
Board remand, and the March 2003 and November 2005 SSOCs 
specifically explained to the appellant what the evidence 
must show in order to establish increased ratings for the 
claimed disabilities.  It is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence.  Specifically, the AOJ's September 
2001 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the SOC and subsequent SSOCs contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

II. Increased rating - Status post patellectomy of the left 
knee

The veteran seeks a disability rating in excess of 30 percent 
for his service-connected left knee disability, diagnosed as 
status post patellectomy.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's left knee disability is currently rated as 30 
percent disabling under Diagnostic Code 5257, for other 
impairment of the knee.  Under this Code, a 10 percent rating 
is warranted for slight impairment due to recurrent 
subluxation and/or lateral instability, a 20 percent rating 
is granted for moderate impairment, and a 30 percent rating 
is assigned when such impairment is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).  A 30 percent rating is 
the maximum schedular rating available under this Code.  

Upon receipt of his claim, the veteran underwent VA 
orthopedic examination in December 2001.  He reported chronic 
pain and weakness of the left knee, increasing with use.  He 
had a history of several surgeries on his left knee, 
including a patellectomy (removal of the patella).  He used a 
cane to assist with ambulation, and received cortisone shots 
for pain management.  VA had also given the veteran a knee 
brace, but he could not use it secondary to his knee 
swelling.  On physical examination, he walked with a limp.  
Range of motion testing revealed extension to 0º and flexion 
to 100º.  Crepitus was noted with motion, and the knee was 
tender to palpation.  His knee was stable laterally and 
medially.  Strength of the knee was 3/5.  X-ray study of the 
left knee revealed several bone densities and significant 
joint space narrowing.  Degenerative joint disease of the 
knee was also noted.  However, no fractures or dislocations 
were observed.  

Another VA orthopedic examination was afforded the veteran in 
November 2005.  He stated he continued to experience pain and 
weakness of his left knee, and these symptoms worsened with 
use.  He reported falling on several occasions secondary to 
knee pain.  He used a cane, and occasionally a knee brace, 
when its use was not prohibited by swelling.  For his knee 
pain, he received shots and took medication.  On physical 
examination, he had marked atrophy of the left thigh, as 
compared to the right.  Prominent scarring was also visible 
over the left knee.  The veteran's gait was slow, with a limp 
to the left side.  Range of motion testing indicated flexion 
to 102º initially, but limited to 94º after repetitive 
motion.  Extension was to 0º.  Crepitus was noted with 
motion.  Laxity of the left knee was also noted.  X-ray of 
the knee revealed no acute fracture or dislocation, but did 
indicate joint space narrowing and ossific densities.  

The veteran's VA outpatient treatment records reveal regular 
treatment for his left knee disability.  He has consistently 
reported pain and weakness of the left knee joint, for which 
he has been given medication, treatment, and a knee brace.  
According to a June 2004 clinical notation, x-rays of his 
left knee reveal almost "bone on bone" contact in the knee 
joint.  Generally, a total knee replacement would be 
recommended, but given the veteran's history of 
osteomyelitis, that is not indicated.  Knee fusion remained 
an option, according to the examiner.  

As was noted above, the veteran has already been awarded the 
maximum schedular rating of 30 percent for impairment of the 
knee under Diagnostic Code 5257.  Diagnostic Codes 5256, for 
ankylosis of the knee, and 5262, for impairment of the tibia 
and fibula, with nonunion, offer the possibility of a rating 
in excess of 30 percent, but such an award is not warranted 
by the medical evidence of record.  At no time has the 
veteran been diagnosed with ankylosis of the left knee, and 
none of the X-ray reports of record demonstrate nonunion of 
the tibia and fibula, as would warrant a 40 percent rating 
under Diagnostic Code 5262.  Because the veteran does not 
have any vascular or neurological disabilities of the left 
leg, evaluation of his left knee disability under the 
criteria for such disabilities is not warranted at the 
present time.  Therefore, a disability rating in excess of 30 
percent is not warranted for the veteran's service-connected 
residuals of a left knee disability, status post 
patellectomy.  

In considering the veteran's left knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 
4.45, and the Court's DeLuca holding.  However, the Court has 
also indicated that Diagnostic Code 5257 "is not predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
left knee disability, status post patellectomy.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Increased rating - Arthritis of the left knee

The veteran seeks a disability rating in excess of 10 percent 
for his service-connected arthritis of the left knee.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, with a minimum rating of 10 percent to be assigned 
for each major joint affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45º, a 
20 percent rating is assigned for flexion limited to 30º, and 
a 30 percent rating is assigned for flexion limited to 15º.  
Pursuant to Diagnostic Code 5261, a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2005).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

The medical evidence of record regarding the veteran's left 
knee disabilities has already been noted above.  After 
considering the entirety of the record, the Board finds the 
preponderance of the evidence to be against a disability 
rating in excess of 10 percent for arthritis of the left 
knee.  Neither the December 2001 nor the November 2005 VA 
examination reports note flexion limited to 30º; at most, the 
veteran's flexion has been limited to 94º, after repetitive 
use.  Thus, a 20 percent rating is not warranted under 
Diagnostic Code 5260.  

Additionally, a separate compensable rating is not warranted 
for limitation of extension, as the veteran has had full 
extension at all times of record, according to the December 
2001 and November 2005 examination reports, as well as the 
veteran's VA medical treatment records.  While the medical 
evidence has suggested the veteran's left knee joint exhibits 
increased pain and other impairment with use, no additional 
limitation of motion, other than as already noted, has been 
observed after prolonged use.  Therefore, a disability rating 
in excess of 10 percent based on the DeLuca factors is not 
warranted.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2005).  In 
the present case, the veteran has several surgical scars of 
the left knee.  However, the examination reports of record 
have not described his scars as poorly nourished, with 
ulceration or limitation of function present.  Overall, no 
specific impairment has been directly attributed by a medical 
examiner to the veteran's scars.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for the scars of the left 
knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disabilities have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  According to the November 2005 
examination report, while the veteran's left knee 
disabilities result have a "severe effect" on his earning 
capacity in his prior occupational fields, the examiner noted 
he would not be prohibited from more sedentary work.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disabilities are unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
arthritis of the left knee.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

A disability rating in excess of 30 percent for status post 
patellectomy of the left knee is denied.  

A disability rating in excess of 10 percent for arthritis of 
the left knee is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


